Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to “A method for treating a liquid containing silica during oil production, the method comprising: providing an electric oxidation reactor to treat the liquid to electric oxidation treatment; feeding the liquid containing silica into the electric oxidation reactor and adding a coagulant to separate contaminants including silica from the liquid to produce a coagulated liquid; providing an ozone reactor for receiving the coagulated liquid from the electric oxidation reactor; adding ozone to the coagulated liquid in the ozone reactor to destruct hydrogen sulfide and to disinfect and oxidize contaminants in the coagulated liquid to form an ozone-liquid; providing a dissolved air floatation tank for receiving the ozone-liquid from the ozone reactor; removing a suspended mass containing silica in the ozone-liquid to form an initially treated liquid; providing a filtration mechanism for receiving the initially treated liquid; and filtering residual oils and contaminants from the initially treated liquid using the filtration mechanism to form a filtered liquid.”, classified in C02F2201/782, B01D 53/52, B01D 2257/304.
II. Claims 11-17, drawn to “A method for removing silica from a liquid containing silica, the method comprising: directing the liquid to an electric oxidation reactor to treat the liquid by electric oxidation; after the liquid is subjected to electric oxidation, directing the liquid to an ozone reactor to treat the liquid by introducing ozone into the liquid; and after the liquid has passed through the ozone reactor, directing the liquid to a dissolved air floatation tank and skimming off floating floc from the liquid and removing settled sludge containing silica from the liquid in the dissolved air floatation tank.”, classified in B01D51/02, B03C3/0175, C02F1/463,465,467.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed
(1) have a different mode of operation between independent claims 1 and 11, as claim 1 is a method for treating a liquid containing silica during oil production, whereas claim 11 is a method for removing silica from a liquid (i.e. is generic to any fluid).
(2) are mutually exclusive, as noted in point (1) above, claim 1 is directed towards a method for treating a liquid with silica during oil production. Whereas claim 11 removes silica from a liquid (i.e. any generic fluid, not necessarily from oil production). Additionally, the two contain subject matter that are found in differing classifications (refer to the groups above).
(3) are not obvious variants as claim 1 contains steps that are not require in claim 11. Claim 1 uses the method steps of, “adding a coagulant to separate contaminants…, destruct hydrogen sulfide and to disinfect and oxidize contaminants in the coagulated liquid to form an ozone-liquid,…filtering residual oils and contaminants form the initially treated liquid using the filtration mechanism”. Whereas claim 11 uses the method steps of, “skimming off floating floc from the liquid and removes settled sludge containing silica from the liquid.” Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Attorney Stephen Grant on 7/1/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779